      Case 1:17-cv-05833-DLC Document 331 Filed 02/05/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :               17cv5833(DLC)
                                       :
                         Plaintiffs,   :             OPINION AND ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

Appearances:

For the plaintiffs:
Eric Berry
Eric W. Berry, PC
5 Columbus Circle, 8th Floor
New York, NY 10022

Gary Greenberg
Gary Greenberg, Esq.
666 Fifth Avenue, 27th Floor
New York, NY 10103

For non-party witness Melissa Ringel
Daniel Horwitz
Tracy Burnett
McLaughlin and Stern, LLP
260 Madison Ave.
New York, NY 10016


DENISE COTE, District Judge:

     On January 22, 2021, non-party Melissa Ringel refused to

produce certain telephone records to the plaintiffs on the

ground that the production was protected under the Fifth

Amendment.   In a letter of January 28, the plaintiffs moved to
     Case 1:17-cv-05833-DLC Document 331 Filed 02/05/21 Page 2 of 9




compel Ringel to produce the records.      The motion to compel is

granted.

     “The Fifth Amendment provides that no person shall be

compelled in a criminal case to be a witness against himself.”

United States v. Fridman, 974 F.3d 163, 174 (2d Cir. 2020).

This privilege does not apply ordinarily to “documents

voluntarily prepared prior to the issuance of a summons.”             Id.

Because the documents are “not compelled testimony”, there is

“no Fifth Amendment protection for the contents of these

records.”   Id.

     In Fisher v. United States, 425 U.S. 391 (1976), the

Supreme Court held that a taxpayer possessed no Fifth Amendment

privilege over his accountant’s workpapers in the taxpayer’s

attorneys’ possession, even where those papers might incriminate

the taxpayer “on their face”.      Id. at 409.   The production of

the papers pursuant to a subpoena “does not compel oral

testimony; nor would it ordinarily compel the taxpayer to

restate, repeat, or affirm the truth of the contents of the

documents sought.”    Id.   Accordingly, the Court concluded that

the taxpayer “cannot avoid compliance with the subpoena merely

by asserting that the item of evidence which he is required to

produce contains incriminating writing, whether his own or that

of someone else.”    Id. at 410.




                                    2
     Case 1:17-cv-05833-DLC Document 331 Filed 02/05/21 Page 3 of 9




     Yet the Supreme Court has recognized a “narrow” privilege

for the act of production, because producing documents may

“tacitly concede[] the existence of the papers demanded and

their possession or control” by the person turning them over.

Fridman, 974 F.3d at 174 (quoting Fisher, 425 U.S. at 410).           The

act of production privilege accounts for the fact that “the

witness's simple act of producing the documents could be used

against the witness -- for example, in those cases when the

simple fact that the witness possessed the documents would be

incriminating.”    In re Grand Jury Subpoena, 741 F.3d 339, 343

(2d Cir. 2013).    A determination of whether the act of

production communicates an incriminatory statement, and is thus

protected, depends on the “facts and circumstances of particular

cases.”    Fridman, 974 F.3d at 174 (quoting Fisher, 425 U.S. at

410-11).

     The Supreme Court addressed the act of production privilege

at greater length in United States v. Hubbell, 530 U.S. 27

(2000).    Hubbell held that the Fifth Amendment privilege

protects a witness “from being compelled to disclose the

existence of incriminating documents that the Government is

unable to describe with reasonable particularity.”        Id. at 30.

The witness had produced over 13,000 pages of documents in

response to a grand jury subpoena that called for the production

of 11 categories of documents.     Based in part on the information


                                   3
     Case 1:17-cv-05833-DLC Document 331 Filed 02/05/21 Page 4 of 9




gleaned from that production, the witness was charged with tax

and fraud crimes.   Id. at 31.

     In contrast to Fisher, where the existence and location of

the accountant’s workpapers were a “foregone conclusion,” id. at

44 (citation omitted), the Government had not shown “any prior

knowledge of either the existence or the whereabouts of the

13,120 pages of documents” Hubbell produced.       Id at 45.

Additionally, “[i]t was unquestionably necessary for [Hubbell]

to make extensive use of the contents of his own mind in

identifying the hundreds of documents responsive to the requests

in the subpoena.”   Id. at 43 (citation omitted).       The Court

opined that the Fifth Amendment protects an individual “from

being compelled to answer questions designed to elicit

information about the existence of sources of potentially

incriminating evidence.”    Id. at 43.

     In United States v. Greenfield, 831 F.3d 106 (2d Cir.

2016), the Court of Appeals examined whether a taxpayer’s

refusal to comply with an Internal Revenue Service (“IRS”)

summons for certain bank documents was “more like Fisher or

Hubbell.”   Id. at 116.   The court held that the “critical issue”

in determining whether the act of producing the documents would

violate the individual’s Fifth Amendment rights is whether the

Government can prove that it is a “foregone conclusion” that the

documents existed, were in the person’s control, and could be


                                   4
     Case 1:17-cv-05833-DLC Document 331 Filed 02/05/21 Page 5 of 9




independently authenticated by the Government.        Id. at 118-19.

When the “communicative elements -- (1) the existence of the

documents, (2) the taxpayer's possession or control of the

documents and (3) the authenticity of the document -- were a

foregone conclusion,” the case resembled Fisher, and the act of

production privilege did not apply.       Id. at 115.   The Court held

that while the Government met the existence and control prongs

of the exception, it had not shown that it was a foregone

conclusion that the Government would be able independently to

authenticate the bank documents.       Id. at 119-20.

     Finally, the Court of Appeals recently rejected the

assertion of the Fifth Amendment privilege by a taxpayer

resisting production pursuant to an IRS subpoena of bank account

and other documents, including account statements and checks.

Fridman, 974 F.3d at 170-71.     The court analyzed the three

prongs of the foregone conclusion doctrine outlined in

Greenfield.   As to the existence of the documents, it noted that

“[w]hen a summons seeks customary account documents . . . that

the Government knew existed, the documents’ existence is a

foregone conclusion.”   974 F.3d at 175 (citation omitted).

Additionally, it observed that “an individual's ability or

authority to receive the requested documents is an essential

part of being able to control the documents.”        Id. (citation

omitted).   Finally, it concluded that documents may be


                                   5
      Case 1:17-cv-05833-DLC Document 331 Filed 02/05/21 Page 6 of 9




“implicitly authenticated” if “the Government establishes that

those documents are in fact what they purport to be and the

taxpayer was not forced to use his discretion in selecting the

responsive documents.”     Id. (citation omitted).      The Government

could also “independently” establish authenticity in several

ways, such as “through the testimony of third parties familiar

with that type of document.”      Id.   Thus, the Court affirmed the

district court’s ruling that the foregone conclusion doctrine

provided an exception to the act of production privilege.

     The plaintiffs have subpoenaed Ringel for bills or invoices

received from service providers reflecting calls placed and

received on January 8 and from January 11 through January 14,

2016 for two telephone numbers, as well as the telephone records

cited in a letter of February 1, 2018 from Ringel’s attorney to

the Deputy Inspector General at the New York Unified Court System’s

Inspector General’s Office (“IG”).      The telephone numbers are for

Ringel’s home telephone number and cellphone number.       The parties

debate whether the act of production privilege applies to these

records and whether the foregone conclusion exception

nonetheless requires their production.

     The burden of showing the existence of a privilege to

excuse compliance with the subpoena rests on Ringel.          United

States v. Pugh, 945 F.3d 9, 18 (2d Cir. 2019).         It is undisputed

that there is no Fifth Amendment privilege that attaches to the


                                    6
        Case 1:17-cv-05833-DLC Document 331 Filed 02/05/21 Page 7 of 9




records themselves.      Ringel’s telephone records were created by

a third party and do not constitute her compelled testimony.

Nor has Ringel explained how the act of producing telephone

records created by a service provider for her telephone numbers

could incriminate her.       It is not incriminating to possess your

own telephone records or to receive them from a telephone

company.    Thus, this case more closely resembles Fisher than

Hubbell.    Ringel does not need to make extensive use of the

contents of her own mind in identifying the very specifically

described telephone records that the plaintiffs seek.

     Even if Ringel had shown that the act of production

privilege applied here, the foregone conclusion exception to

that privilege would also apply.          The existence, control, and

authenticity of the telephone records are a foregone conclusion.

The plaintiffs can confirm that the telephone records exist and

can authenticate them through the telephone company that created

them.    Finally, Ringel’s ability to receive the records from the

telephone company demonstrates her control over those records.

     Ringel makes four arguments in support of her invocation of

her Fifth Amendment privilege.        She argues that the records may

be incriminating in that they could trigger an investigation

into the accuracy of the extensive testimony that she previously

gave to the IG.     But this fear is not tied to the act of

producing the records.       Rather, it stems if at all from her


                                      7
     Case 1:17-cv-05833-DLC Document 331 Filed 02/05/21 Page 8 of 9




prior testimony, which is not the subject of this subpoena, and

from the contents of the telephone records, which are not

protected by the Fifth Amendment.      Fridman, 974 F.3d at 174.

     Ringel next argues that the plaintiffs cannot prove that

she currently has possession of the records they seek.         The

foregone conclusion exception, however, does not require the

party seeking the documents to prove in advance that the

subpoenaed party has maintained the records through to the date

of the subpoena.    Ringel’s control of the telephone number makes

it a foregone conclusion that she is the person who receives and

controls receipt of the telephone records.       See Greenfield, 831

F.3d at 119-20.

     Ringel also argues that plaintiffs have not shown that they

can authenticate the records “through a prior version they

already possess.”   The foregone conclusion exception does not

require such a showing.

     Finally, Ringel contends that the foregone conclusion

exception fails because the plaintiffs can obtain the documents

from the telephone company.    The foregone conclusion exception

does not include an exhaustion requirement.       Whether or not the

telephone company currently has the 2016 telephone records

sought through the subpoena, the plaintiffs are under no

obligation to seek them from the service provider first before

seeking them from the account holder.


                                   8
     Case 1:17-cv-05833-DLC Document 331 Filed 02/05/21 Page 9 of 9




                              Conclusion

     The plaintiffs’ January 28 application is granted.         Ringel

shall produce to the plaintiffs by February 8, 2021 the

telephone records in her possession or under her control that

are responsive to the subpoena.



Dated:    New York, New York
          February 5, 2021




                                   9
